Opinion issued September 25, 2009











In The
Court of Appeals
For The
First District of Texas
____________

NOS. 01-09-00345-CR 
         01-09-00346-CR
____________

IN RE NATHAN J. ROSNOW, Relator



Original Proceeding on Petition for Writ of Mandamus



MEMORANDUM  OPINION
         Relator, Nathan J. Rosnow, is charged in County Criminal Court at Law No. 6
with the misdemeanor offenses of driving while intoxicated and failure to stop and
give information.  Relator has filed a pro se petition for writ of mandamus that raises
issues related to a hearing on a  motion to quash subpoena that was filed in trial court
numbers 1537035 and 1537036.  We deny the petition for writ of mandamus.

PER CURIAM
Panel consists of Justices Jennings, Alcala, and Higley.
Do not publish.  Tex. R. App. P. 47.2(b).